—Appeal from a judgment of the Supreme Court (LaBuda, J.), entered April 8, 1999 in Sullivan County, which converted petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, into a proceeding pursuant to CPLR article 78 and dismissed the petition seeking review of a determination denying petitioner’s conditional release.
Petitioner, a prison inmate, challenges his continued incarceration beyond his conditional release date on the ground that the condition imposed by the Division of Parole, that he reside in an approved residence, was not met. Contrary to petitioner’s assertion, it is within the discretion of the Division of Parole to impose special conditions upon petitioner, albeit before his release (see, Executive Law § 259-c [2]; § 259-g; 9 NYCRR 8003.2 [l]; 8003.3; see also, Matter of M.G. v Travis, 236 AD2d 163, 167, lv denied 91 NY2d 814; People ex rel. Travis v Coombe, 219 AD2d 881). Furthermore, given petitioner’s history as a sex offender and his failure to participate in available sexual offender treatment programs, the condition that petitioner reside in an approved residence was rationally based.
Mercure, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.